Case: 13-50876      Document: 00512734189         Page: 1    Date Filed: 08/14/2014




           IN THE UNITED STATES COURT OF APPEALS States Court of Appeals
                    FOR THE FIFTH CIRCUIT
                                              United
                                                     Fifth Circuit

                                                                                    FILED
                                                                                August 14, 2014
                                    No. 13-50876                                 Lyle W. Cayce
                                  Summary Calendar                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHARLES RILEY MARTINEZ, also known as Ereez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:13-CR-65-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Charles Riley Martinez was convicted for using a facility of interstate
commerce to coerce and entice a minor to engage in criminal sexual activity in
violation of 18 U.S.C. § 2422(b) and transportation of a minor to engage in
criminal sexual activity in violation of 18 U.S.C. § 2423(a). Martinez moved
for and was denied a judgment of acquittal when the prosecution rested and




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50876     Document: 00512734189      Page: 2   Date Filed: 08/14/2014


                                  No. 13-50876

again at the close of all of the evidence. See United States v. Frye, 489 F.3d
201, 207 (5th Cir. 2007).
      On appeal, Martinez argues that the district court erred by denying his
motions for acquittal because no rational juror could have found him guilty
beyond a reasonable doubt on either count of conviction. “When reviewing the
sufficiency of the evidence, this Court views all evidence, whether
circumstantial or direct, in the light most favorable to the Government with
all reasonable inferences to be made in support of the jury’s verdict.” United
States v. Terrell, 700 F.3d 755, 760 (5th Cir. 2012) (internal brackets, quotation
marks, and citation omitted), cert. denied, 133 S. Ct. 1834 (2013). We consider
whether “any rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.” United States v. Vargas-Ocampo, 747
F.3d 299, 301 (5th Cir. 2014) (en banc) (quoting Jackson v. Virginia, 443 U.S.
307, 319 (1979)), petition for cert. filed (June 24, 2014) (No. 13-10737).
      Addressing the first count, “coercion and enticement in violation of . . .
§ 2422(b), . . . requires the government to prove that (1) [Martinez] used a
facility of interstate commerce to commit the offense; (2) he was aware that
[the minor] was younger than eighteen; (3) by engaging in sexual activity with
[the minor], he could have been charged with a criminal offense under Texas
law; and (4) he knowingly persuaded, induced, enticed, or coerced [the minor]
to engage in criminal sexual activity.” United States v. Rounds, 749 F.3d 326,
333 (5th Cir. 2014). Addressing the second count of conviction, an individual
commits the offense of transportation of a minor with intent to engage in
criminal sexual activity in violation of § 2423(a) if he “knowingly transports an
individual who has not attained the age of 18 years in interstate . . . commerce
. . . with intent that the individual engage in . . . any sexual activity for which
any person can be charged with a criminal offense.” § 2423(a).



                                        2
    Case: 13-50876   Document: 00512734189     Page: 3   Date Filed: 08/14/2014


                                No. 13-50876

      Martinez does not state which of these elements was not met but argues
that there was evidence that he was in love with the minor and desired to
marry her.   Our review of the evidence presented at trial, including the
testimony of the minor and Martinez’s admissions, compels the conclusion that
Martinez’s challenge to the sufficiency of the evidence must fail. See Vargas-
Ocampo, 747 F.3d 299, 301.
      AFFIRMED.




                                      3